DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 16 is rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US 5,739,411) (hereinafter Lee).
Regarding claim 16, Lee teaches a load frame for calibrating a load cell [117] (see Fig. 11), the frame comprising: a first member positioned adjacent the load cell .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 5,739,411) (hereinafter Lee) in view of Eldridge et al. (US 5,092,154) (hereinafter Eldridge).
Regarding claim 1, Lee teaches a load frame for calibrating a load cell [117] (see Fig. 11), the frame comprising: a first member positioned adjacent the load cell [upper rod 19a’] (see Fig. 11); a second member spaced apart from the first member [tup 19] (see Fig. 11); and a staged biasing element positioned between the first member and the second member, the staged biasing element exerting a first biasing force between the first member and the second member in a first range of test loads [spring 47 providing a calibration load for load cell] (Col 5, lines 51-56, see Fig. 11).
Lee fails to teach the staged biasing element exerting a second biasing force between the first member and the second member in a second range of test loads. Eldridge teaches the usage of biasing elements for placing various stages of known forces on a load cell for calibration (Col 1, lines 20-36). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Lee with Eldridge such that the biasing element further exerts a second biasing force between the first member and the second member in a second range of test loads in order to establish a calibration curve for the load cell.
Regarding claim 7, Lee in view of Eldridge, as applied to claim 1 above teaches the claimed invention, in addition to wherein the apparatus is capable of performing a first state wherein the first member moves in a first direction relative to the second member and engages the staged biasing element to exert one of the first biasing force and the second biasing force on the second member [upper rod 19a’ capable of moving 
Regarding claim 9, Lee in view of Eldridge, as applied to claim 1 above teaches the claimed invention, in addition to wherein the staged biasing element is coupled to the second member (see Lee Fig. 11).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 16 above, and further in view of Eldridge.
Regarding claim 17, Lee as applied to claim 16 above teaches the claimed invention, except for wherein the biasing element is a staged biasing element exerting a first and second biasing force between the first member and the second member in a first and second range of test loads. Eldridge teaches the usage of biasing elements for placing various stages of known forces on a load cell for calibration (Col 1, lines 20-36). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Lee with Eldridge such that the biasing element further exerts a second biasing force between the first member and the second member in a second range of test loads in order to establish a calibration curve for the load cell.



Allowable Subject Matter
Claims 10-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 10, the closest prior art references, Lee and Eldridge, teach various limitations found in the claim, as described in the rejections of claims 1 and 16 above. The prior art fails to teach or provide motivation for having a second biasing member including at least one second spring positioned between the first member and the second member, the second biasing member having a second stiffness less than the first stiffness and a second unbiased length greater than the first unbiased length, in combination with the rest of the limitations found in the claim. 
Regarding claims 11-15, they are dependent on claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 2-6, 8, and 18-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claims 2 and 18, the primary reason for the indication of allowable subject matter is the inclusion of the limitations regarding a second spring having a second stiffness less than the first stiffness and a third spring having a third stiffness greater than the first stiffness, in combination with the rest of the limitations found in the claim from which they depend upon.
Regarding claims 3-6, they are dependent on claim 2.
Regarding claim 19, it is dependent on claim 18.
Regarding claims 8 and 20, the primary reason for the indication of allowable subject matter is the inclusion of the limitations regarding a base and a bolt coupled to the base and the first and second members wherein the base provides a stop surface for the second member to limit movement in the second member in the first direction and a head of the bolt provides a stop surface for the first member to limit movement in the second direction, in combination with the rest of the limitations found in the claims from which it depends upon.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Z HUANG whose telephone number is (571)270-5360.  The examiner can normally be reached on Monday - Friday, 10:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571) 272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID Z HUANG/           Primary Examiner, Art Unit 2861